COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Frederick Manuel v. The State of Texas

Appellate case number:    01-14-00107-CR

Trial court case number: D-1-DC-13-904096

Trial court:              331st District Court of Travis County

         On July 9, 2014, the court reporter, Raquel Kocher, filed a request for extension of time
to file the reporter’s record. The request is DENIED.
        The record was originally due on February 3, 2014. On April 1, 2014, we issued an order
for the reporter’s record to be filed within 30 days. To date, the record is not on file. Due to the
age of this appeal, the court reporter is ORDERED to file the reporter’s record on or before July
31, 2014. If the record is not filed by July 31, 2014, we may require the court reporter to appear
and show cause why the record has not been filed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: July 10, 2014